PER CURIAM.
Jorge Dominguez appeals the denial of his motion to correct sentence, which he filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse.
Appellant alleges that the trial court failed to award him credit for the gain-time earned on the incarcerative portion of his previously imposed split sentence. The underlying offenses occurred prior to October 1, 1989. Attached to the motion is a letter from the Department of Corrections, which indicates that the number of days’ credit reflected in the sentences does not include credit for incentive and educational gain-time. Pursuant to Tripp v. State, 622 So.2d 941, 942 n. 2 (Fla.1993), appellant is entitled to receive credit for the time served on the prison term, including previously earned basic, educational and incentive gain-time. Tripp has retroactive application. Jean v. State, 627 So.2d 592 (Fla. 2d DCA 1993).
The trial court denied the motion without explanation, attaching copies of the judgment and sentences and case progress notes. None of the attachments reflect how the credit awarded was calculated. Accordingly, we reverse the denial and remand for further proceedings. If the trial court should again deny relief, it must attach portions of the files and records refuting appellant’s allegations.
Reversed and remanded.
SCHOONOVER, A.C.J., and PATTERSON and QUINCE, JJ., concur.